Crownhart, J.
(dissenting). I regret that these cases, after having been fully argued and submitted on the merits, have been decided on a technicality in order to speed up litigation, without considering the justice of the cases. Jus*106tice may be defeated by undue haste as well as by undue delay.
The question of whether the plaintiffs were too late with their bill of exceptions was submitted to the able and conscientious judge of the circuit court. Pie gave the matter full consideration. He knew the whole situation better than we do, and he exercised his best judgment. I do not think he was guilty of any abuse of discretion. The surety company has no reason to complain over the delay. It could have avoided much of the delay by promptly serving a notice of entry of judgment, thereby starting the one-year statute of limitation on appeals running. This it did not do. It was thus equally negligent with the plaintiffs. No one has been injured by the delay.
I particularly regret this manner of disposing of the cases because I think these plaintiffs have been seriously wronged and are denied a remedy in the law, not by reason of any fault of theirs. If there has been fault it is that of their duly licensed attorney. However, I do not criticise the plaintiffs' attorney. He presented his excuses to the trial judge, who accepted them as sufficient. I think the trial judge acted within his discretion and his ruling should prevail.
Under the circumstances, I think it wholly unjustifiable to turn the plaintiffs out of court without deciding their cases according to principles of justice.
In Ward v. Racine College, 176 Wis. 168, 185 N. W. 635, cited in the opinion, this court refused to dispose of the case on motion to dismiss the appeal, as here, but held that, the case having been submitted on the merits, it should be decided on the merits.
In Johnson v. Retzlaff, 200 Wis. 1, 227 N. W. 236, this court found that the record disclosed no excuse for extending the time to settle the bill of exceptions, but in the present cases the trial court had before him facts presented by affi*107davit and otherwise, which he deemed sufficient reason why time should be extended to settle the bill of exceptions. Neither case cited is authority for the opinion in the instant cases.
I therefore respectfully dissent.
A motion to extend the time for filing a motion for rehearing was denied, and a motion for a rehearing was dismissed, with $25 costs, on June 23, 1930.